PER CURIAM.
Plaintiff was personally injured as he traversed a plywood ramp at the door of defendant’s business premises and fell. The trial court, following jury verdict in favor of plaintiff, entered a directed verdict in favor of defendant.
We have reviewed the record in light of appellate advice and are of the firm opinion that, using the appropriate standards, a jury question was presented as to defendant’s negligence. More particularly, the degree to which plaintiff caused his own injuries because of his awareness of the ramp and the manner in which he undertook to negotiate it was an issue of comparative negligence to be determined by the jury. See Ferber v. Orange Blossom Center, Inc., 388 So.2d 1074 (Fla. 5th DCA 1980).
We reverse and remand with instructions to reinstate the jury verdict.
Reversed and remanded.
ANSTEAD, C.J., WALDEN, J., and CARLISLE, JAMES T., Associate Judge, concur.